DETAILED ACTION
Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to an Amendment dated October 15, 2021.  Claims 1-20 are pending.  All pending claims are examined.  



Allowable Subject Matter
Claims 1-20 are pending.  
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 8 13 and 20, the cited references taken either individually or in combination with other prior art of record fails to teach the invention as claimed;
The closest prior art taken either individually or in combination with other prior art of record fails to teach or render obvious
“A computer implemented method comprising: monitoring, by a processor, communications via a first communication client over a first communication platform configured to transmit communications only between communication clients associated therewith and via a second communication client over a second communications platform configured to transmit communications only between communications clients associated therewith; 
detecting, by the processor, that a first unsolicited communication entered into the first communication client corresponds to a communication protocol based on a protocol identifier being included therein, the first unsolicited communication further including a plurality of primary protocol elements including a first user identifier and a first instrument identifier; storing, by the processor, the first unsolicited communication in a database coupled with the processor; 

storing, by the processor, the third communication in the database; and transmitting, by the processor, the third communication to the first communication client”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKA OJIAKU whose telephone number is (571)270-3608.  The examiner can normally be reached on Monday - Friday: 8.30 AM -5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIKAODINAKA OJIAKU/Primary Examiner, Art Unit 3696